             8:18-cv-00465 Doc # 1 Filed: 10/02/18 Page 1 of 6 - Page ID # 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,

       vs.
                                                                      8:18CV__
CHRISTINA ELAINE MCCONNELL;
DISCOVER BANK; WAKEFIELD &
ASSOCIATES, INC.; GREAT PLAINS
HEALTH; AND UNKNOWN PERSONS
CLAIMING ANY INTEREST IN THE
PROPERTY,

                       Defendants.

                                          COMPLAINT

       Comes now the Plaintiff by Joseph P. Kelly, United States Attorney for the District of

Nebraska and Robert L. Homan, Assistant United States Attorney for this District, and for its cause

of action alleges:

       (1)      This is a civil action brought by the United States of America under the provisions

of 28 U.S.C. § 1345.

       (2)      Service may be made in the following manner:

                 (a)   The Defendant, Christina Elaine McConnell, (Borrower), may be served by

delivering a copy of the Summons and Complaint to her at 803 West 4th Street, McCook, NE

69001 in Red Willow County, Nebraska, within the jurisdiction of this court.

                 (b)   The Defendant, Discover Bank, may be served by mailing certified mail,

return receipt requested, a copy of the Summons and Complaint to its corporate headquarters at

502 East Market Street, Greenwood, DE 19950, pursuant to Nebraska R. Civ. P. §§ 25-509.01;




                                                 1
             8:18-cv-00465 Doc # 1 Filed: 10/02/18 Page 2 of 6 - Page ID # 2



25-540. This Defendant may be considered within the jurisdiction of this court pursuant to

Nebraska R. Civ. P. § 25-536(1)(e).

                (c)   The Defendant, Wakefield & Associates, Inc., may be served by delivering

a copy of the Summons and Complaint to its Registered Agent, InCorp Services, Inc., 5601 South

59th Street, Suite C, Lincoln, NE 68516.

                (d)   The Defendant, Great Plains Health, may be served by delivering a copy of

the Summons and Complaint to Melvin McNea, the registered agent for North Platte, Nebraska

Hospital Corporation, at 601 West Leota Street, North Platte, NE 69101.

                (e)   The Defendant, Unknown Persons Claiming Any Interest in the Property,

may be served by publication pursuant to the laws of the State of Nebraska.

       (3)      On or about May 5, 2000, the Defendant, Christina Elaine McConnell, executed

and delivered to the Plaintiff, United States of America, acting through the Rural Housing Service,

an agency of the United States Department of Agriculture, a Promissory Note whereby she

promised to pay to Plaintiff the sum of $85,275.00, with interest thereon at 7.375 percent per

annum. As consideration for the Note, the Plaintiff made a Rural Housing loan to the Defendant,

Christina Elaine McConnell, pursuant to the provisions of Title V of the Housing Act of 1949 (42

U.S.C. § 1471 et seq.). A true and correct copy of the Note is attached as Exhibit A.

       (4)      At the same time and place and as part of the same transaction, to secure the

payment of the Note, the Defendant, Christina Elaine McConnell, executed and delivered to the

Plaintiff a purchase-money security interest in the form of a Real Estate Mortgage upon certain

real estate in Red Willow County, Nebraska, within the jurisdiction of this court, to-wit:

       LOT FIVE (5), BLOCK SIX (6), SEVENTH ADDITION TO THE CITY OF
       MCCOOK, RED WILLOW COUNTY, NEBRASKA.




                                                 2
             8:18-cv-00465 Doc # 1 Filed: 10/02/18 Page 3 of 6 - Page ID # 3



       This Mortgage was recorded in the Office of the Register of Deeds of Red Willow County,

Nebraska, on May 5, 2000, in Book 177, at Pages 435-440. A true and correct copy of the

Mortgage is attached as Exhibit B.

       (5)      The Plaintiff is the owner and holder of the Promissory Note and Real Estate

Mortgage, attached as Exhibits A and B.

       (6)      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the Real Estate Mortgage also secured the

recapture of interest credit or subsidy granted to the Defendant, Christina Elaine McConnell. A

true and correct copy of the Subsidy Repayment Agreement is attached as Exhibit C. The total

amount of interest credit or subsidy subject to recapture is $32,047.55.

       (7)      The Defendant, Christina Elaine McConnell, failed to pay to Plaintiff installments

of principal and interest when due in violation of the provisions of the Note and Mortgage. The

Plaintiff has accelerated the indebtedness and made demand for payment in full. The demand for

payment remains unsatisfied.

       (8)      The Plaintiff claims it is owed, pursuant to the provisions of the Promissory Note

and Real Estate Mortgage, a total balance of $121,632.02, which includes $76,743.56 in total

principal (which is comprised of $68,937.76 in principal, $5,853.84 in advances, $91.96 in late

charges, and $1,860.00 in escrow); plus $12,840.91 in total interest, as of May 15, 2017, plus

interest accruing thereafter at the daily rate of $15.1115 per day to the date of judgment herein,

together with interest at the legal rate thereafter; plus $32,047.55 in interest credit or subsidy

subject to recapture to be recovered; plus the costs of this action.

       (9)      No other action has been brought for the recovery of the balance due.




                                                  3
             8:18-cv-00465 Doc # 1 Filed: 10/02/18 Page 4 of 6 - Page ID # 4



        (10)    The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

        (11)    The following Defendants may claim an interest in the property subject to this

foreclosure action:

                (a)    The Defendant, Discover Bank, may claim an interest pursuant to a

judgment in its favor in the amount of $14,459.22, filed in the Red Willow County Court,

Nebraska, Case No. CI 15 366, October 13, 2015.

                (b)    The Defendant, Wakefield & Associates, Inc., may claim an interest

pursuant to a judgment in its favor in the amount of $807.48, filed in the Red Willow County

Court, Nebraska, Case No. CI 16 129, July 26, 2016.

                (c)    The Defendant, Great Plains Health, may claim an interest pursuant to a

judgment in its favor in the amount of $2,934.47, filed in the Red Willow County Court, Nebraska,

Case No. CI 16 248, September 13, 2016.

                (d)    The Defendant, Unknown Persons Claiming Any Interest in the Property,

may claim some interest in the subject property.

        (12)    The interests of all the Defendants are junior and inferior to the interests of the

Plaintiff.

        (13)    None of the Defendants have a right to redemption after foreclosure sale herein.

        WHEREFORE, the Plaintiff demands judgment against the mortgaged property and

against the Defendant, Christiana Elaine McConnell, in the total amount of $121,632.02, which

includes $76,743.56 in total principal (which is comprised of $68,937.76 in unpaid principal,

$5,853.84 in advances, $91.96 in late charges, and $1,860.00 in escrow); plus $12,840.91 in total

interest, as of May 15, 2017, plus interest accruing thereafter at the daily rate of $15.1115 per day



                                                   4
             8:18-cv-00465 Doc # 1 Filed: 10/02/18 Page 5 of 6 - Page ID # 5



to the date of judgment herein, together with interest at the legal rate thereafter; plus $32,047.55

in interest credit or subsidy subject to recapture to be recovered; plus the costs of this action.

       The Plaintiff further demands that its Mortgage be declared a first and paramount lien on

the real estate described therein and that such advances as the Plaintiff may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

       The Plaintiff further demands that all legal right, title and interest which said Defendants

have in the real estate be sold at public sale, without redemption, in accordance with 28 U.S.C. §§

2001-2003, inclusive, and that the sale be subject to any unpaid real estate taxes or special

assessments, and that the sale proceeds be applied in the following order:

       (1)      Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);

       (2)      The costs of the sale and of this action;

       (3)      The interest accruing on the Plaintiff’s judgment against the mortgaged property

and against the Defendant, Christina Elaine McConnell;

       (4)      The Plaintiff’s judgment against the mortgaged property and against the Defendant,

Christina Elaine McConnell;

       (5)      The Plaintiff’s judgment for interest credit or subsidy subject to recapture; and

       (6)      The balance, if any, be brought into this Court to await its further order.

       The Plaintiff further demands that all right, title and interest in and to the real estate of the

Defendant, Christina Elaine McConnell, and of all persons claiming by, through or under her be

decreed to be junior and inferior to the Plaintiff’s Mortgage and be absolutely barred and

foreclosed.



                                                  5
           8:18-cv-00465 Doc # 1 Filed: 10/02/18 Page 6 of 6 - Page ID # 6



       If the purchaser of the real estate be denied possession, the Plaintiff prays that upon the

filing of a proper Praecipe, this Court issue a Writ of Assistance and without further order of this

Court place the purchaser of the real estate in peaceable possession.

                                              UNITED STATES OF AMERICA,
                                              Plaintiff

                                              JOSEPH P. KELLY
                                              United States Attorney for the
                                              District of Nebraska


                                      By:     /s/ Robert L. Homan
                                              ROBERT L. HOMAN, #18580
                                              Assistant United States Attorney
                                              1620 Dodge Street, Suite 1400
                                              Omaha, NE 68102-1506
                                              Tel: 402-661-3700
                                              Fax: 402-661-3086
                                              E-mail: robert.homan@usdoj.gov


Of Counsel:

Office of General Counsel
U.S. Department of Agriculture, Rural Development
Beacon Facility – Mail Stop 1401
P.O. Box 419205
Kansas City, MO 64141-6205
Tel: (816) 823-4646
Fax: (816) 823-4688

                               REQUEST FOR PLACE OF TRIAL

        The United States hereby requests that trial of the above-entitled matter be held in the
City of Omaha, Nebraska.


                                              /s/ Robert L. Homan
                                              ROBERT L. HOMAN




                                                 6
8:18-cv-00465 Doc # 1-1 Filed: 10/02/18 Page 1 of 3 - Page ID # 7




                                                                    EXHIBIT
                                                                      A
8:18-cv-00465 Doc # 1-1 Filed: 10/02/18 Page 2 of 3 - Page ID # 8
8:18-cv-00465 Doc # 1-1 Filed: 10/02/18 Page 3 of 3 - Page ID # 9
8:18-cv-00465 Doc # 1-2 Filed: 10/02/18 Page 1 of 6 - Page ID # 10




                                                                 EXHIBIT
                                                                     B
8:18-cv-00465 Doc # 1-2 Filed: 10/02/18 Page 2 of 6 - Page ID # 11
8:18-cv-00465 Doc # 1-2 Filed: 10/02/18 Page 3 of 6 - Page ID # 12
8:18-cv-00465 Doc # 1-2 Filed: 10/02/18 Page 4 of 6 - Page ID # 13
8:18-cv-00465 Doc # 1-2 Filed: 10/02/18 Page 5 of 6 - Page ID # 14
8:18-cv-00465 Doc # 1-2 Filed: 10/02/18 Page 6 of 6 - Page ID # 15
8:18-cv-00465 Doc # 1-3 Filed: 10/02/18 Page 1 of 1 - Page ID # 16




                                                                     EXHIBIT
                                                                       C
